Exhibit 10.1
Old Gettysburg Associates II
4720 Gettysburg Rd
Mechanicsburg, PA 17055
Second Addendum to Lease Agreement
This Second Addendum is made as of the 1st day of August, 2010, by and between
Old Gettysburg Associates II, a Pennsylvania general partnership (“Landlord”),
and Select Medical Corporation, a Delaware corporation (“Tenant”).
BACKGROUND:

A.   Landlord and Tenant are parties to that certain Office Lease Agreement
dated August 10, 2005 (as amended by the First Addendum dated April 13, 2009
thereto, the “Lease”) pursuant to which Landlord leased to Tenant, and Tenant
leased from Landlord, approximately 7,411 rentable square feet of space in the
building located at 4720 Gettysburg Rd., Mechanicsburg, Pennsylvania for Suites
103,104, and 202. All capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Lease.   B.   Landlord and Tenant now
desire to amend the Lease as hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and intending to be legally bound hereby, Landlord and Tenant agree as
follows:
Effective on August 1, 2010, the following terms contained in the Basic Lease
shall be amended as follows:

  1.   Prior to August 1, 2010, the total area of the premises under this lease
was approximately 7,411 square feet in Suite 103-104 and 202 (4,417 RSF in
Suite 103/104 and 2,994 RSF in Suite 202). This lease shall now include
approximately 6,013 square feet in Suite 101/102 (formerly leased month-to-month
as a part of a lease dated October 29, 2003). The total square feet leased
hereunder is now approximately 13,424.     2.   The lease term will be 3 years
commencing on August 1, 2010 and terminating on July 31, 2013.     3.   On
August 1, 2010, the monthly rent shall be $22,932.67 ($20.50 RSF) until
August 1, 2011 at which time it will increase 3% and continue to increase 3%
annually on each August 1 until termination. The lease is a full service lease.

 

 



--------------------------------------------------------------------------------



 



  4.   The lease dated October 29, 2003 (as amended by that certain First
Addendum dated October 1, 2008 and that certain Second Addendum dated April 13,
2009) shall no longer include approximately 6,013 square feet of space known as
Suite 101/102.

All other terms and conditions contained in the Lease and not amended hereby
remain in full force and effect.
IN WITNESS WHEREOF, Landlord and Tenant have caused this Second Addendum to be
duly executed.

                                  Landlord: Old Gettysburg Associates II    
 
                   
WITNESS:
          By:        
 
                   
 
              John Ortenzio, Agent for Owner    
 
                   
 
          Date:        
 
                   
 
                                Tenant: Select Medical Corporation    
 
                   
ATTEST:
          By:        
 
                   
 
                   
 
                   
 
              (Print name)    
 
                   
Name:
          Title:        
 
                   
 
                   
 
          Date:        
 
                   

 

 